Citation Nr: 0007843	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs.  A notice of disagreement was received in 
March 1998, a statement of the case was issued in April 1998, 
and a substantive appeal was received in April 1998.  The 
veteran was afforded a personal hearing at the RO in June 
1998; a transcript of that hearing is of record.  The veteran 
was also afforded a video conference hearing before the 
undersigned member of the Board in February 2000, at which 
time he indicated he was accepting the video conference 
hearing in lieu of an in-person hearing; a transcript of that 
hearing is of record.  The Board also notes the veteran was 
advised during his video conference hearing to seek his 
medical records from his former family physician, who treated 
him immediately after his discharge, and that the record 
would be held open for 30 days to allow for this action.  To 
date no medical records from this physician have been 
received.


FINDING OF FACT

The veteran suffers from skin  disability which began during 
his period of active duty service.


CONCLUSION OF LAW

Skin disability was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he is 
found to have presented a claim which is plausible and 
capable of substantiation, in that the record includes a 
diagnosis of current skin disability, competent evidence of 
inservice incurrence, and medical evidence suggesting a nexus 
to service.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995). The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that service medical records (SMR's) reveal 
that no skin disorders were found during his April 1967 
enlistment physical examination, and that he reported no 
history of skin disorders on his contemporaneous medical 
history report.  However, a July 1967 report indicates the 
veteran was suffering from a cold and a rash, an August 1968 
report indicates "boils on anterior chest," a September 
1968 report indicates acne of the face, chest, and back, a 
January 1969 report notes "will get skin cleaned up."  
Another February report, dated in either 1968 or 1969, 
indicates a physician examined an inflamed area on the 
veteran's right cheek.  A March report indicates a 
dermatology consult.  A March 1969 report, which noted 
pustular lesions on the veteran's face, chest, and back, 
which were noted to have occurred off and on since June 1968, 
and which noted multiple scars, contains a diagnosis of 
cystic acne.  A March 1969 bacteriology laboratory report, 
which noted pustules on the veteran's chest, indicates alpha 
streptococcus predominating, with occasional colonies of 
staphylococcus epidermidis.  Another March 1969 report 
indicates "skin cleared except chest," and "will get 
derm[atology] consult."  A March 1970 clinical record cover 
sheet notes acne, not elsewhere classified, cystic, not 
elsewhere classified, line of duty, yes, treated, improved.  
The veteran's March 1970 separation physical examination 
report indicates that, upon clinical evaluation, the 
veteran's skin was found to be normal.

The first post-service medical evidence of a skin disability 
appears in a September 1980 VA treatment report.  The 
diagnosis was acne.  VA medical records of a skin disability, 
most frequently diagnosed as acne, continue from that date to 
January 1990.

A November 1997 VA dermatology examination report, which 
noted papules and scars about the veteran's face, back, and 
chest, and which contains photographs of the veteran's face, 
back, and chest, contains a diagnosis of acne of the face and 
chest, cannot rule out rosacea.

Two statements from friends of the veteran, one of whom was 
identified as a registered nurse, indicate they knew him 
prior to his active duty service, and that the veteran never 
had skin problems prior to his service, but did upon his 
return.  The nurse also noted that the veteran "experienced 
skin anomalies resembling abscesses erupting over various 
parts of his body since his return from Vietnam."

The veteran testified during a personal hearing at the RO in 
June 1998, and at a video conference hearing in February 
2000.  Significant assertions made by the veteran during 
these hearings his reports that a skin problem first appeared 
about two months after entering Vietnam; that this was a cyst 
on his chest, which was lanced; that a skin condition 
continued all the time (three months) he was in Vietnam; that 
it would appear on different parts of his body; that he had a 
skin condition when he was separated from active duty; that 
he was first treated for a skin condition in Pittsburgh, 
Pennsylvania, after his separation; that he was given shots 
for this condition; that the condition is not constant, but 
comes and goes; that he has treated it with pHisoHex; that it 
does not appear when he is under stress; that the nurse-
friend who provided a statement works in East Liverpool, has 
him known for 35-40 years, and knew him prior to his going to 
Vietnam; that the last flare-up of his skin condition was 
within the previous month; that it appears mainly on his face 
and chest; that it is always like a cyst or a boil; that when 
it seeps, it smells bad; that he was also treated in Canton, 
Ohio; that he has been told by physicians the condition is 
acne; that it has been five years or more since he was 
treated by a physician for this problem; that he was treated 
for this condition at Valley Forge General Hospital prior to 
his separation; that he was not sure when his nurse-friend 
first saw his skin condition; that he had several employment 
physical examinations after his separation, but that none 
showed his skin condition; and that, even though he had 
worked in an oil refinery after service, he had never come 
into contact with toxic chemicals.

In the present case the veteran's SMR's show more than a few 
treatments for a skin condition, and diagnoses of cystic acne 
of the face, back and chest, nearly up to the actual date of 
the veteran's separation.  While his skin was evaluated as 
normal at the time of discharge examination, the numerous 
instances of inservice treatment show, in the Board's view, 
that a chronic skin disability most likely was already 
present during service.  The Board takes administrative 
notice of the fact that skin disorders are frequently of a 
nature that there will be periods of flare-ups following by a 
dormant or quiescent period.  The veteran's testimony, 
together with the statements of friends who had known him 
since before his active duty service, one of whom is a 
registered nurse, and the VA medical treatment records and 
examination report, establish a continuity of symptomatology 
since service.  As to the veteran's lay testimony, the Board 
also notes that a skin condition is a disorder which is 
capable of lay observation.  

In sum, the Board finds that the evidence supports a finding 
that the veteran suffers from a current skin disability which 
had its inception during his military service. 


ORDER

Service connection for skin disability is warranted.  To this 
extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

